DETAILED ACTION
This Office Action is in response to the application 16/861,445 filed on April 29th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/16/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 8 and 15; claims 1, 8 and 15 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “receiv[ing] a request,” “generat[ing] a plurality of codes,” “forward[ing] the plurality of codes,” “send[ing] the respective identifier associated with a given code of the plurality of codes,” “receiv[ing] a submitted code entered into the application,” “compar[ing] the submitted code with the given code” and “authenticat[ing] the user” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a server, a client device).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving/generating/forwarding/sending/receiving/comparing/authenticating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional 
Regarding claims 2-7, 9-14 and 16-20; claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossoba et al. (Mossoba), U.S. Patent Number 10,360,367.
Regarding claim 1; Mossoba discloses a computerized method for providing multifactor authentication, comprising:
(col. 16, lines 37-51; receiving a request from a first user device to access a protected device.);
generating a plurality of codes, each of the plurality of codes associated with a respective identifier (col. 16, line 64 - col. 17, line 17; generating a plurality of codes based on determining that the authentication code is needed to authenticate the request received from the first user device to access the protected device..);
forwarding the plurality of codes via a short messaging service (SMS) message to a user associated with the client device (col. 7, lines 46-53; col. 9, lines 24-26 & col. 17, lines 40-50; send the authentication code via a SMS text message; transmitting the plurality of codes to the second user device associated with the user identity of the user of the first user device.);
sending the respective identifier associated with a given code of the plurality of codes to the application (col. 17, lines 40-50; send the authentication code via a SMS text message; transmitting the plurality of codes to the second user device associated with the user identity of the user of the first user device.);
receiving a submitted code entered into the application from the client device (col. 18, lines 6-9; receiving a response to the authentication request that includes a second code.);
comparing the submitted code with the given code associated with the respective identifier (col. 18, lines 16-17; comparing the second code and the first code.); and
authenticating the user in response to the submitted code matching the given code (col. 18, lines 24-27; authenticating the request from the first user device to access the protected device based on result of comparing the second code and the first code, to selectively grant the first user device access to the protected device.).
Regarding claims 2-7; Claims 2-7 depend from claim 1. Therefore, claims 2-7 remain un-patentable for the same reasons.
Regarding claims 8-14; Claims 8-14 are directed to server which have similar scope as claims 1-7. Therefore, claims 8-14 remain un-patentable for the same reasons.
Regarding claims 15-20; Claims 15-20 are directed to method which have similar scope as claims 1-7. Therefore, claims 15-20 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KHOI V LE/
Primary Examiner, Art Unit 2436